UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:09/30 DWS Global Inflation Fund DWS GNMA Fund DWS High Income Fund DWS Short Duration Fund Date of fiscal year end:10/31 DWS Core Fixed Income Fund DWS Global High Income Fund DWS Strategic Government Securities Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund Date of reporting period:7/1/11-6/30/12 ***** FORM N-Px REPORT ***** ICA File Number: 811-04049
